EXHIBIT 10.1

TERMINATION AGREEMENT

     This Termination (Agreement) is made and entered into by and between Custom
Switching Technologies, Inc., (CSTi) a California Corporation, and Cognigen
Networks, Inc.(Cognigen), a Colorado corporation.

RECITALS

     CSTi and Cognigen are parties to a Master Services Agreement entered into
effective February 1, 2004 (the MSA);

     Under the terms of the MSA, CSTi provides those services to Cognigen
identified in Section 2 and Exhibits A-1 and A-2 of the MSA;

     CSTi has permitted Cognigen to utilize its telecommunication switching
systems and its telecommunications carrier contracts to provide Cognigen
products to Cognigen customers. The parties dispute whether this permission is
encompassed within the terms of the MSA.

     The parties now wish to terminate the MSA.

TERMS

     In consideration for the terms of this agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.  

Termination of MSA


1.1  

The MSA shall terminate on October 31, 2006 (the Termination Date), without any
penalty or fee to either party. CSTi expressly waives its right to an early
termination fee as provided at section 1(C)(i) of the MSA or to any other
penalties, fees or claims arising from the early termination of the MSA.


1.2.  

The parties shall cooperate in the migration of all services provided by CSTi to
Cognigen, whether provided for under the MSA or not, and will use their best
efforts to complete the migration before the Termination Date.


2.  

Post-Termination Services


2.1.  

After the Termination Date, CSTi shall continue to provide to Cognigen those
services not successfully migrated as of the Termination Date.


2.2.  

Should Cognigen not completely switch all of its traffic related to CogniDial or
CogniCall off of CSTi’s equipment by November 30, 2006, CSTi is authorized to:
(i) continue to provide the services called for under the MSA for any such
traffic remaining on CSTi’s equipment after November 30, 2006; (ii) bill
Cognigen pursuant to the MSA for such services and related carrier costs; (iii)
directly collect credit card charges from Cognigen customers related to such
traffic; (iv) deduct any carrier and service charges; and (v) remit any
remaining proceeds to Cognigen with a full accounting thereof.


1



--------------------------------------------------------------------------------


2.3.  

Absent an agreement, in no event shall CSTi be obligated to provide services to
Cognigen beyond December 31, 2006.


3.  

Toll Free Access Numbers. Effective as of the Termination Date, CSTi shall
release to Cognigen the following CogniDial and CogniCall North American toll
free access numbers:


 

1-877-615-3653 USA 48
1-800-661-1347 USA 48
1-888-883-8418 USA Alaska
1-888-300-9634 USA Hawaii
1-800-441-8608 Canada
1-800-704-5388 Canada
1-800-431-8016 USA 48
1-877-615-3650 USA Alaska
1-888-748-6973 USA Hawaii
1-800-441-8160 USA Canada


 

CSTi shall not release the international toll free access numbers that have been
utilized by Cognigen customers. Cognigen acknowledges and agrees that effective
the Termination Date, it must obtain international toll free access numbers for
its CogniCall and CogniDial products.


4.  

Representations and Warranties. The parties mutually represent and warranty
that:


4.1.  

They have carefully read this Agreement, have been given the opportunity to
consult with legal counsel regarding this Agreement and understand the contents
and legal effect of each provision of the Agreement;


4.2.  

They have executed this Agreement voluntarily and without any duress or undue
influence; and


4.3.  

Outside those express representations and warranties contained within this
Agreement, no representation, warranty, or promise whatsoever, express or
implied, concerning the subject matter hereof and not contained herein, has been
made by either party to induce the other to enter into this Agreement and the
parties have not entered into this Agreement in reliance upon such
representation, warranty or promise.


2



--------------------------------------------------------------------------------


5.  

Mutual Release and Representations.


5.1  

Mutual Release. Except for the obligations of the parties under this Agreement,
the parties agree for themselves, their heirs, executors, administrators,
successors and assigns to forever release and discharge each other and all
related entities, successors, assigns, officers, directors, agents, attorneys,
employees, former employees and consultants from any and all claims, debts,
promises, agreements, demands, causes of action, losses and expenses of every
nature whatsoever, known or unknown, suspected or unsuspected, filed or unfiled,
existing as of the date of this Agreement and relating to the MSA.


 

With respect to the claims released, the parties hereby waive any rights and
benefits conferred upon them by the provisions of California Civil Code section
1542, which provides as follows:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.”


5.2  

Representations by CSTi. CSTi represents and warrants to Cognigen that, to the
best of its knowledge, it is not currently in breach of, and as of the date of
this agreement has not breached, the MSA in any material respect.


5.3  

Voiding of Cognigen’s Release. The parties acknowledge and agree that CSTi’s
representation and warranty in section 5.2 above is a material inducement to
Cognigen’s release of claims relating to the MSA in section 5.1 above. The
parties further acknowledge and agree that should Cognigen learn of facts or
circumstances giving it a reasonable basis for a good faith belief that CSTi has
breached its representation and warranty in section 5.2, then Cognigen’s release
in section 5.1 shall be null and void with respect to such facts and/or
circumstances.


6.  

Jurisdiction. This Agreement shall be deemed to be an agreement made under the
laws of the State of California and for all purposes shall be governed by and
construed in accordance with such laws.


3



--------------------------------------------------------------------------------


7.  

Venue. All actions brought to enforce the terms of this Agreement or the
performance thereunder shall be brought in the Superior Court for the State of
California, San Luis Obispo County.


8.  

Attorneys Fees and Costs. Should an action be brought to enforce the terms of
this Agreement or the performance thereunder, the prevailing party shall be
entitled to its reasonable attorney’s fees and costs.


9.  

Entire Agreement. This Agreement contains the entire agreement and understanding
concerning the subject matter of this Agreement and supersedes and replaces all
prior and contemporaneous negotiations and agreements between the parties
hereto, whether written or oral. There are no other agreements, representations
or warranties, written or oral, by any party hereto to any other party hereto
concerning the subject matter of this Agreement. Any amendment, modification or
change to this Agreement shall not be binding unless set forth in a writing duly
executed by all parties to be bound or affected by such amendment, modification
or change.


10.  

Counterparts. This Agreement may be signed by the parties in counterpart
originals.


     The undersigned represent and warrant that they have been duly authorized
to execute this Agreement and bind their respective party. The Agreement is
effective as of the last date set forth below.

Dated: September 8, 2006     Cognigen Networks, Inc.      

By:  /s/ Gary Cook               Gary Cook
         Acting President 

Dated: September 8, 2006     Custom Switching Technologies, Inc.      

By:  /s/ Jimmy Boswell               Jimmy Boswell
         President and CEO 

4



--------------------------------------------------------------------------------
